Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon Horneber on 03/18/2022.
The claims have been amended as follows:
In claim 1, in line 20, -- directly -- has been inserted after “to”.
In claim 9, in line 12, -- in a first vessel -- has been inserted after “pressure” and in line 13, -- in a second, vacuumized vessel directly connected to the first vessel -- has been inserted after “pressure”.
In claim 17, in line 1 “A liquid composition produced by the” has been replaced with -- The --  and in line 2 “comprising” has been replaced with -- wherein a composition is produced from the purified plant extract which comprises -- .  
In claim 18, in line 1 “liquid composition” has been replaced with -- method -- and “comprising” has been replaced with -- wherein the produced composition comprises --.  
In claim 19, in line 1 “liquid composition” has been replaced with -- method – and “being” has been replaced with -- wherein the produced composition is --.
In the Specification, a new paragraph has been inserted after line 10 as follows: --- Figure 10 is a process flow diagram of the comprehensive method for producing cannabis extract incorporating steps of contacting with solvent, centrifuging, filtering, concentrating, settling, decarboxylating, winterizing and short-path distillation. -- ; and
at page 20, at line 7 “Figure 5” has been replaced with --  Figures 5 and 10 --  .  
The following is an examiner’s statement of reasons for allowance: Independent claim 1 now is deemed to distinguish over the applied prior art of record as well as newly cited Stone et al PGPUBS Document US 2020/0361841 in view of recitation of “…a decarboxylation and degassing unit, comprising an atmosphere heating vessel and a vacuum heating vessel, wherein the atmosphere heating vessel is configured to receive the concentrated extract from the settling unit and heat the concentrated extract under approximately ambient or atmospheric pressure to decarboxylate at least a portion of the concentrated oil to form a decarboxylated oil, wherein the vacuum heating vessel is configured to directly receive the decarboxylated oil from the atmosphere heating vessel and heat the decarboxylated oil under sub- atmospheric pressure to form a winterized oil”. In Stone, intervening process steps and corresponding vessels or units are provided between a step of decarboxylating a plant extract in an atmosphere heating vessel and degassing in a vacuum heating vessel, additional method steps resulting in a winterized oil.
Similarly, independent claim 9 is deemed to distinguish in view of recitation of “(f) decarboxylating the concentrated extract by heating the concentrated extract under approximately ambient or atmospheric pressure in a first vessel to form a decarboxylated oil; (g) heating the decarboxylated oil under sub-atmospheric pressure in a second vacuumized vessel directly connected to said first vessel to form a winterized oil”.  

Support for the Examiners Amendment is found in the Specification at page 5, lines 1-5 and page 22, line 14- page 23, line 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
03/18/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778